Citation Nr: 0519911	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  98-02 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of back 
and leg injuries.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
December 1969.  

These  matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 rating decision, 
in which the RO, inter alia, denied the veteran's claims for 
service connection for bilateral hearing loss, for soft 
tissue sarcoma and chloracne, and for basal cell carcinoma as 
due to herbicide exposure.  The RO also denied the veteran's 
petition to reopen his claim for service connection for 
residuals of back and leg injuries.  The veteran filed a 
notice of disagreement (NOD) in August 1997, and the RO 
issued a statement of the case (SOC) later in August 1997.  
In February 1998, the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals).  

Later in February 1998, the veteran withdrew from appellate 
consideration his claim for service connection for soft 
tissue sarcoma and chloracne; hence,  that issue is no longer 
in appellate status.  Also in February 1998, the veteran 
testified during a hearing before RO personnel; a transcript 
of that hearing is of record.  

In July 2002, the Board determined further evidentiary 
development was warranted in this appeal and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  The Board also 
requested that the veteran be notified that his claim for 
service connection for back and leg injuries would be 
considered on a de novo basis and not as a petition to 
reopen.  

Later, the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence development by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  
Hence, in August 2003, the Board remanded the matters  to the 
RO for accomplishment of the actions requested by the Board.  
After accomplishing some of the the requested actions, the RO 
continued denial of the veteran's claims (as reflected in the 
March 2005 supplemental SOC (SSOC)), and returned the claims 
to the Board for further appellate consideration.  

The Board's decision on the veteran's claims for service 
connection for bilateral hearing loss and for basal cell 
carcinomaas due to herbicide exposure is set forth below.  
The veteran's claim for service connection for residuals of 
back and leg injuries is addressed in the remand following 
the decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claims for service connection for 
bilateral hearing loss and for basal cell carcinoma  has been 
accomplished.  

2.  There is no competent medical evidence that the veteran 
has, or ever has had, hearing loss to an extent recognized as 
a disability for VA purposes.  

3.  There is no competent medical evidence that the veteran 
currently has, or, at any time pertinent to the claim on 
appeal, has had basal cell carcinoma.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).  

2.  The criteria for service connection for basal cell 
carcinoma, claimed as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and for basal cell carcinoma has been 
accomplished.  

Tthrough March 2001 and April 2004 notice letters, an August 
1997 SOC, and SSOCs in January 2000, February 2002, and March 
2005, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2001 and April 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Further, the RO requested that the veteran submit any 
evidence in his possession that would help support his 
claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
been met with respect to each issue currently under 
consideration. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now being considered, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the February 1997 rating decision on appeal; however, 
such makes sense, inasmuch as the VCAA was not enacted until 
November 2000, more than three years after the February 1997 
rating decision.  In any event, the Board finds that the lack 
of full, pre-adjudication notice in this case does not, in 
any way, prejudice the veteran.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As indicated above, the August 1997 SOC and the multiple 
SSOCs notified the veteran what was needed to substantiate 
his claims and also identified the evidence that had been 
considered with respect to his claims.  Furthermore, in the 
March 2001and April 2004 notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  After the notice letters, SOC, and SSOCs (to 
include the Board's August 2003 remand), the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim 
currently under consideration.  The veteran's service medical 
records have been associated with the claims file.  In 
December 1996, following a second request by the RO for 
service medical records, the National Personnel Records 
Center (NPRC) notified the RO that there were no additional 
service medical records at the facility pertaining to the 
veteran.  Furthermore, NPRC has not identified the veteran as 
a prisoner-of-war (POW) in Vietnam, as he has claimed.  

The RO has also attempted to obtain all pertinent treatment 
records identified by the veteran, to include records 
relating to hearing tests at Wells Fargo Armored Service in 
1987 and 1988, and identified treatment at Sturdy Memorial 
Hospital.  In December 1996, the RO notified the veteran by 
letter that Wells Fargo Armored Service had not replied to 
the RO's request for records and that Sturdy Memorial 
Hospital had responded that it did not have any records 
pertaining to the veteran.  The RO requested that the veteran 
obtain the noted records and submit them to support his 
claims.  

The Board also notes that the RO has requested from the VA 
Medical Center (VAMC) in Providence all records of evaluation 
and/or treatment since 1969, and all available records have 
been associated with the claims file.  A search for treatment 
records pertaining to the veteran from the Boston VAMC 
resulted in only two records (two 1994 x-ray reports), and 
the veteran was notified of this fact in the above noted 
February 2002 SSOC.  

,The RO has also arranged for the veteran to undergo medical 
examinations, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to the claims for service 
connection for bilateral hearing loss or for basal cell 
carcinoma  that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims for service connection for 
bilateral hearing loss and for basal cell carcinoma, as to 
herbicide exposure, is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the each of the claims identified above.   

II.  Analysis

In general, service connection may be established for 
isability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury, which was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d).  Service connection requires findings as to the 
existence of a current disability and of a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran has alleged that he experienced acoustic trauma 
during combat operations in Vietnam as well as while 
operating heavy machinery as part of his assigned military 
duties.  The veteran's DD-214 and DA Form 20 (Enlisted 
Qualification Record) both reflect the veteran's service in 
Vietnam.  A review of the veteran's service medical records 
reflects no treatment for hearing loss.  A report of medical 
examination for purposes of separation reflects a notation 
that the veteran had "partial bilateral deafness."  An 
associated audiological evaluation, somewhat illegible, 
appears to reflect pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
-
25
LEFT
25
25
25
-
20

Notwithstanding the assessment that the veteran was 
"partially deaf," there is no evidence of in-service 
hearing loss to an extent recognized as a disability under 
38 C.F.R. § 3.385.  However that fact is not fatal to the 
veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In this case, the only post-service audiometry was conducted 
in January 2005, and those test results also do not meet the 
regulatory requirements for hearing loss disability.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
25
LEFT
20
25
25
35
30

Pure tone threshold averages were 21.25 decibels (dB) in the 
right ear and 28.75 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.  

Thus, even if the Board were to accept as credible the 
veteran's assertions of in-service acoustic trauma, the claim 
must be denied because there is no evidence of a current 
disability upon which to predicate a grant of service 
connection.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence that the veteran currently has, or ever has had, 
hearing loss to an extent recognized as a disability under 
the governing regulation, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

B.  Basal Cell Carcinoma 

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  Thus, 
a presumption of service connection arises for a Vietnam era 
veteran (presumed exposed to Agent Orange) who later develops 
one of the conditions listed below.  

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia 
(CLL), Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

service connection for disability claimed as due to exposure 
to Agent Orange (such as the basal cell carcinoma claimed by 
the veteran) also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure (see Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303.  

In this case, service connection for basal cell carcinoma is 
precluded on any basis, in the absence of competent evidence 
that the veteran currently has, or, at any point pertinent to 
the current claim, has had basal cell carcinoma.

The medical evidence reflects that the veteran had a history 
of basal cell carcinoma on his right mandible  that was 
excised in November 1991.  No further treatment of the basal 
cell carcinoma after excision was required except for 
periodic examinations for evaluation of recurrence, which 
never revealed any recurrence of the basal cell carcinoma.  
The most recent medical examination, in November 2004, also 
reflects no recurrence of the basal cell carcinoma, and the 
veteran has neither presented nor alluded to the existence of 
any evidence of basal cell carcinoma since the November 1991 
excision.

Again, as noted above, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Hence, in the 
absence of competent evidence that the veteran currently has, 
or at any time pertinent to the appeal, has had basal cell 
carcinoma, there can be no valid claim for service connection 
for that condition.  See Gilpin, 155 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  

C. Conclusion

The Board has considered the assertions advanced by the 
veteran in connection with each claim decided herein.  
However, as a layperson without the appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on a medical matter, such as 
whether he, in fact, suffers from a claimed disability, and, 
if so, whether such disability is related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Hence, the claims for service connection for bilateral 
hearing loss and for basal cell carcinoma as herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent evidence simply 
does not support either of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for basal cell carcinoma, claimed as due 
to herbicide exposure, is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal for service 
connection for back and leg injuries is warranted even though 
such action will, regrettably, further delay an appellate 
decision on that claim.  

In its August 2003 remand, the Board requested that the RO 
arrange for the veteran to undergo a VA orthopedic 
examination.  The examiner was requested to offer an opinion 
as to the relationship, if any, between any current back or 
leg condition and injury or disease incurred or aggravated in 
active military service-specifically, a fall claimed by the 
veteran."  

On remand, the veteran was examined, in December 2004 VA 
examination, by a nurse practitioner.  The report of that 
examination includes diagnoses of  mild degenerative disc 
disease of the lumbosacral spine and mild degenerative joint 
disease of both knees and ankle.  While the xaminer opined 
that the veteran's current degenerative disc disease of the 
lumbosacral spine was less likely than not related to his 
military service, no opinion as to the relationship between 
joint disease of the knees and ankles and service, to include 
the fall. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Since the directives of the August 
2003 remand were not completely followed, regrettably, 
appellate review, at this juncture, is not appropriate; 
rather, the claim for service connection for residuals of 
back and leg injuries must be remanded to the RO to obtain 
the previously requested medical opinion.  Id. 

Thus, the RO should arrange for the veteran to undergo a VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A (West 2002).  The 
veteran is hereby advised that failure to report to the 
scheduled examination(s), without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to her by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination , 
the RO should also attempt to obtain outstanding Social 
Security Administration (SSA) records. During a December 2004 
examination, the veteran reported that he was in receipt of 
SSA disability since 1991 due to his leg problems.  It is not 
apparent that those medical records currently associated with 
the claims file are the same medical records on which the 
reported decision is based.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As such, the RO should request that 
SSA furnish copies of the SSA award decision, and the medical 
record upon which the award was based, and associate such 
evidence with the claims file.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim 
for service connection for residuals of back and leg 
injuries, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the veteran furnish all 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAAHowever, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA all 
records pertaining to the veteran's claim 
for disability benefits, to include the 
medical records relied upon in reaching a 
decision on that claim.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the claim for 
service connection for residuals of back 
and leg injuries.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings made available to the 
orthopedic examiner prior to the 
completion of his/her report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis.   

The examiner should specifically identify 
all current back and/or leg disability.  
For each diagnosed disability, examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
such disability is the result of injury 
or disease incurred or aggravated in 
active military service, to specifically 
include a fall claimed by the veteran.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall,  11 Vet. App. at 268.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of back 
and leg injuries in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


